Nichols, Chief Justice.
The trial court erred in applying Code Ann. § 95A-619 (b) because the county merely was relocating a part of a road that still was in use by the public. That section applies only when the county is abandoning all or part of a road that no longer serves a substantial public purpose because it no longer is being used by the public. Miller v. Lanier County, 243 Ga. 58 (252 SE2d 909) (1979).

Judgment reversed.


All the Justices concur.

Gibbs, Leaphart & Smith, T. Alvin Leaphart, for appellant.
Dickey, Whelchel, Miles & Brown, J. Thomas Whelchel, for appellees.